359 P.2d 243 (1961)
John SMITH, Jr., Plaintiff in Error,
v.
STATE of Oklahoma, Defendant in Error.
No. A-12974.
Court of Criminal Appeals of Oklahoma.
January 11, 1961.
John Smith, Jr., pro se.
Mac Q. Williamson, Atty. Gen., Sam H. Lattimore, Asst. Atty. Gen., for defendant in error.
BRETT, Judge.
This is an attempted appeal by petition in error, forma pauperis by John Smith, Jr., *244 from a judgment and sentence of four years in the state penitentiary for second degree rape, on a plea of guilty, arising out of the district court of Tulsa County, Oklahoma. The judgment and sentence was entered against the petitioner on May 27, 1960. The appeal by petition in error was lodged in this Court on November 29, 1960.
Under the provisions of 22 O.S. 1951 § 1054, an appeal in a felony case must be lodged in this Court within six months after the judgment and sentence is rendered, otherwise the Court of Criminal Appeals acquires no jurisdiction of the appeal, and the appeal will be dismissed. Howey v. State, 9 Okl.Cr. 453, 132 P. 499; Woods v. State, Okl.Cr., 346 P.2d 950.
The statutory provisions for perfecting appeals are matters of legislative control, and such provisions of law are mandatory. We are without authority of law to consider an appeal not taken within the time provided by law. Howey v. State, supra; Woods v. State, supra; Nail v. State, Okl.Cr., 346 P.2d 735.
The appeal having been filed herein on November 29, 1960, two days after the time allowed by statute, the same is ordered dismissed.
NIX, P.J., and BUSSEY, J., concur.